IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39053

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 424
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 30, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JACOB VON MITCHELL,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. William H. Woodland, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for rape, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jacob Von Mitchell pled guilty to rape. Idaho Code §§ 18-6101(1) and 18-6104. The
district court sentenced Mitchell to a unified term of five years, with a minimum period of
confinement of two years. Mitchell appeals asserting that the district court abused its discretion
by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mitchell’s judgment of conviction and sentence are affirmed.




                                                   2